 BOWIE HALL TRUCKINGBowie Hall Trucking Inc.andChauffeurs, Team-sters,&HelpersLocal No.391, affiliated withInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL-CIO,'Petitioner.Case 11-RC-5454July 29, 1988DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSBABSON ANDCRACRAFTOn October 6, 1987, the Regional Director forRegion 11 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriate for collective bargaining a sys-temwide unit of drivers and mechanics that isbroader than the Petitioner's requestedsingle-facili-ty unit.2 The Regional Director therefore directedan election among the drivers and mechanics at theEmployer's terminals in LaPlata, Maryland; Toano,Virginia; and Eden, North Carolina.3In accordance with Section 102.67 of the Board'sRules and Regulations, the Petitioner filed a timelyrequest for review of the Regional Director's deci-sion.The Petitioner contended that a unit limitedto the Eden terminal is appropriate based on theexistence of local autonomy, the absence of sub-stantial interchange, and the geographic distancebetween the terminals. The Employer filed a state-ment in opposition to the Petitioner's request forreview. The Board granted the request for reviewby telegraphic order dated November 27, 1987.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case and has decided to reverse the RegionalDirector's finding that only a systemwide unit isappropriate.'On November 1, 1987, the TeamstersInternationalUnion was read-mitted to the AFL-CIO Accordingly, the caption has been amended toreflect that change2 The Petitioner requested a unit of drivers and mechanics employedby the Employer at its Eden, North Carolina terminal The unit foundappropriate by the Regional Director is as followsAll over-the-road and local drivers, drivermechanics,and mechanicsemployed by the Employer at its LaPlata, Maryland, Toano, Virgin-ia, and Eden, North Carolina locations, but excluding all office cleri-cal employees,casual employees,guards and supervisors as definedin the Act8No election was held because the Petitioner did not submit an ex-panded showing of interest In this regard,the Petitioner contended atthe hearing that its showing of interest was limited to the Eden, NorthCarolina terminal because Virginia and Maryland are outside of its terri-torial jurisdictionCitingJohn Sundwall & Co,149 NLRB 1022 (1964),the Regional Director found, however, that the Board has consistentlyrefused to predicate an appropriate unit finding upon the scope of a localunion's territorial jurisdiction41The Employer is a Maryland corporation en-gaged primarily in the interstate and intrastatetransportation and distribution of beverages. Fromits terminals in LaPlata, Eden, and Toano, the Em-ployer operates approximately 51 trucks. The La-Plata terminal, which also is the Employer's corpo-rate headquarters, opened in 1974 and has 66 em-ployees.The Eden terminal, which is near theMiller Brewery, opened in June 1987 and has 14employees. The Toanoterminal,which is near theAnheuser-Busch Brewery, opened in July 1987 andhas 23 employees.' The LaPlata terminal is about250 miles from the Eden terminal and 115 milesfrom the Toano terminal. The Eden terminal isabout 220 miles from the Toanoterminal.All threeterminals are located near interstate highways andmajor transportation arteries. There is no history ofcollective bargaining at any of theterminals.The Employermaintainsallcorporate records,including personnel files, at the LaPlata terminal.In addition, all corporate officers and directors areemployed at LaPlata. The president formulatespolicies, procedures, and benefits that are uniform-ly administered at all threeterminals,and pur-chases equipment for each terminal. The vice presi-dent is responsible for the operation of the Em-ployer's centralized payroll and accounting officeatLaPlata.The operationsmanager implementscorporate policies, oversees the Employer's oper-ations, and has final authority over the hiring ofdrivers and the disciplining of employees otherthan for safety-related reasons. The Employer'stwo safety officers implement safety rules,ensurecompliancewith Federal and local governmentregulations, administer safety tests to and conductbackground checks on new hires, and make finaldecisionson the disciplining of employees forsafety-related matters. The director of maintenanceoversees the preventivemaintenanceof all the Em-ployer's trucks,assigns tomechanics jobs involvingmajor repairs, monitors major repairs, and makesfinal decisions on the hiring and disciplining of allmechanics.5 Regarding the Employer's operations,there is a central dispatch system at LaPlata thatschedules the movement of drivers and equipment.The terminalmanagersof the Eden and Toanoterminalsoversee the daily paperwork, take fuelreadings that are forwarded to LaPlata, and serveas the Employer's liaisonswith the Miller and An-heuser-Busch Breweries, respectively. Virgil Cham-bers, the terminalmanager atEden, conducts the4Although the terminal facility at Toano is relatively new, the Em-ployer has operated trucks from parking lots in the area since 19755There is some specialized equipment at LaPlata for work involvingcomplicatedmechanicalrepairs290 NLRB No. 8 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinitial screening for Eden's new hires.6The termi-nalmanagers at both Eden and Toano assign rou-tinework,such as trailer checks, to mechanics; ap-prove overtime; issue oral warnings;and are con-sultedwith respect to major disciplinary decisionsthat are made by company officials at LaPlata.7The Eden terminal is open for operation 24 hours aday, 5 days a week. Chambers works 8 or 9 hoursper day and talks with the Employer'spresident,Jameson,at leastonce each day.The Employerhires individuals from the Edenarea to work at the Eden terminal,and employeesat Toano and LaPlata are hired from their respec-tive areas.Each terminal employs "road drivers"who operate"sleeper equipment"and are on theroad for a week at a time,and "local drivers" whowork regular hours and drive only during theirshifts.Each terminal also employsdriver/-mechanics who operate trucks and perform repairs;theEmployer'sonly"straightmechanics" are atLaPlata.The Employerhas uniform job qualifica-tions at all three terminals.8A single employeemanual/driver handbookisapplicable to all em-ployees.Regarding wages, all drivers are paid aflat amount based on the number of loads trans-ported,and all mechanics are paid by the hourbased on experience.All employees share uniformbenefits,including vacations and holidays.With respect to job duties,Toano mechanics per-form less complicated repairs than do Eden me-chanics,who in turn perform more basic repairsthan LaPlata mechanics.All employees except forEden mechanics wear uniforms.9Regarding driv-ers,Toano drivers also load the trucks at the An-heuser-Busch Brewery, while employees of theMillerBrewery load the trucks that are thenpicked up by Eden drivers. In terms of driver des-tinations,Jameson testified that due to governmentregulations that limit daily driving times per driverto 10 hours,local Eden drivers generally drive toeitherToano or LaPlata and back,transferringtheir loadsto driver/mechanics at those terminalsfor delivery to customers.Additional transfers areApplicants for positions at Toano are screened by telephone by anofficial from LaPlata.rAlthough the central dispatch office sends particular drivers andtrucks to the breweries that the Employer services,theMiller Breweryusually calls the Eden terminal directly if a truck that was left at thebrewery is ready to be picked up. The Employer'spresident,John G.Jameson,testified that in such a case the Eden drivers on duty generallydecide among themselves who should pick up the truck.Jameson con-ceded,however,that the terminal manager would have the authority toassign the work in the event of a dispute among the drivers.a Drivers and driver/mechanics must meet certain government regula-tions,have 2 years'experience and a clean driving record, and pass aphysical.Mechanics are required to have experience.a Jameson attributed the differences in mechanics'responsibilities at thevarious terminals and the lack of uniforms for the drivers at Eden to the"start-up" nature of the Eden and Toano terminals.caused by the fact that Eden drivers make relative-ly short trips in order to accommodate the particu-larneeds of the Miller Brewery. Further, bothlocal and road drivers stop at other terminals inorder to refuel.Regarding the employees'contactwith the other terminals, Jameson testified thatover 80 percent of the time local or road driversleaving from the Eden terminal go to or throughone of the other terminals.Jameson further estimat-ed that an Eden driver would remain at Toano orLaPlata for about an hour,or long enough tocheck and drop off thetrailer,contact central dis-patch,and hook up another trailer for the returntrip to Eden.Jameson also testified that 80 percentof the time LaPlata road drivers go through Eden,and that LaPlata local drivers frequently passthrough Toano.10The record indicates that two drivers were per-manently transferred between LaPlata and Toanoat their requests,but that as of the time of the hear-ing, the Employer had not required any transfers.In addition,although the Employer's equipment isassigned to a specific terminal,equipment has beentransferred due to breakdowns and was transferredfor the startup of the Eden terminal.It is well established that, when considering amultifacility operation, a single-facility unit is pre-sumptively appropriate for collective bargaining.Thispresumption,however,can be rebutted by ashowing of functional integration so substantial asto negate the separate identity of the single-facilityunit.In making this determination,the Board con-siders such factors as centralized control over dailyoperations and labor relations,skills and functionsof the employees,general working conditions, bar-gaining history,employee interchange,and geo-graphical location of the facilities in relation toeach other.Sol's,272 NLRB 621 (1984).In this case,the Regional Director found thatthe Employer'soperations are integrated and thatmanagement and labor relations are centrally con-trolled,with the Eden terminal manager makingonly routine decisions on day-to-day matters. TheRegional Director further found that all employeeshave similar skills and working conditions. Al-though acknowledging the lack of current evidenceof interchange between the terminals, the RegionalDirector noted that the three-terminal system is rel-atively new;there were two transfers between La-Plata and Toano'spredecessor location; and onover 80 percent of the runs a driver will stop atone of the other terminals for a vehicle check, to10 Maynard L. Smith, a driver/mechanic from Eden, testified that hehad never driven a load to either the LaPlata or Toano terminals. Smithalso testified that he has never had contact with"Plata and Toano localand road drivers who stop at Eden to inspect their trucks. BOWIEHALL TRUCKINGrefuel, or to drop off a trailer. Relying on thesefactors and citingDaytonTransportCorp.,270NLRB 1114 (1984),, the Regional Director foundthe evidence sufficient to rebut the presumption fa-voring the single-facility unit."We find, contrary to theRegionalDirector, thatthe presumptive appropriateness of the single-facili-ty unit has not been rebutted. In this case there isno bargaining history among the unit employees,and no labor organization seeks to represent theemployees on a broader basis. SeeUnited ArtistsCommunications,280 NLRB 1056 (1986). Addition-ally,we find that the Edenterminalmanagermakes more than routine day-to-day decisions. Inthis regard, although central management has thefinal authority with respect to hiring and major dis-ciplinarydecisions, theEden terminal managerconducts the initial screening for new hires and isconsulted with respect to major disciplinary deci-sions.Cf.Penn Color, Inc.,249 NLRB 1117, 1118(1980).Most importantly, we also find that there is noevidence here of substantial or significant employeeinterchange between the three terminals. The Em-ployer's generalized testimony that 80 percent ofEden local or road drivers pass to or through oneof the other terminals does not convince us that thedrivers here have the same frequency of "inter-change"as inDayton Transport.12While at theother terminals, the Eden drivers do not, as inDayton Transport,temporarily transfer to jobs atthoseterminals.They may exchange trailers; theydo not interchange work. In this case, two employ-eeswere transferred between LaPlata and Toano11Dayton Transportalso involved an employer engaged in the trans-port of commodities In that case the Board, reversing the Regional Di-rector, found that there was sufficient evidence to overcome the pre-sumptive appropriateness of the requested single-facility unit Specifically,the Board relied on the employer's centralized management,the similari-ty of skills and shared community of interest among employees, and thefrequency of interchange of drivers on a short-term or temporary basisRegarding the latter, the Board found that drivers from one terminalwould drop loads at the next terminal to be picked up by a driver there,and would thereafter be dispatched on another run from the intermediateterminalThe Board found that such instances of driver "interchange"between the employer's three terminals occurred about 400-425 times inthe past year The Boaid inDayton Transportalso found that the natureof the employer'sbusiness rendered the distance between the terminalsless critical to a determinationof the proper unit scopeiz In this regard we note that Smith,the only employee witness,testi-fied that he has never driven a load to an intermediate terminal and hasnever had contact with the Toano and LaPlata drivers who stop at Eden43on their requests. The Board has held, however,that employee interchange made at the conven-ience of employees is "not entitled to much weightindetermining the scope of the appropriateunit."13249NLRB at 1119 (citingRenzetti'sMarket,238 NLRB 174 fn. 8 (1978)). Therefore,we find that here thereisno substantialevidence ofemployee transfers, and that there is only general-ized testimony about employee contacts.Finally, although the geographic separation ofthe terminals is not determinative in view of thenature of the Employer's operation,Dayton Trans-port,above, we find that this factor gains signifi-cance when, as here, there are other persuasive fac-tors that support a single-facility unit.Therefore, relying particularly on the lack of sig-nificant employee interchange, the absence of anybargaining history among the unit employees, andthe fact that no labor organization seeks to repre-sent the employees on a broader basis,14 we findthat the Petitioner's requestedsingle-facility unit isan appropriate unit.Accordingly, we shall reverse the Regional Di-rector and direct an election in the following unit,which we have found appropriate:All over-the-road and local drivers, driver me-chanics, and mechanics employed by the Em-ployer at its Eden, North Carolina, location;but excluding all office clerical employees,casual employees, guards and supervisors asdefined in the Act.[Direction of Election omitted from publication.]13 The Employer has filed a motion for leave to adduce additional evi-dence to provethat since the hearing it has eliminated all local driverpositions at theEden terminaland that therehave been severalincidentsinvolving thetransfer of employeesamong the three terminals The Em-ployer submittedJameson'saffidavitwith itsmotion Jameson stated thatthe Employer decided toeliminate Edenlocal driver positions in October1987Regardingtransfers,Jameson stated that Edenlocal driver Lightwas transferred to an Eden road driver position, Eden local drivers Maheand Carter wereterminatedon November 9, 1987, after refusingtransfersto local driverpositions inLaPlata, LaPlata road driverPace was trans-ferred to a Toano local driver position, and LaPlata road driver Tilletwas transferred to a road driver position in ToanoWe deny the Employer'smotionIn this regard, even accepting the al-legations in Jameson'saffidavit astrue, suchevidence wouldbe insuffi-cient to warranta different result14 These factorswere also significantinPenn Color,above, andNLRBvFoodland, Inc,744 F2d 735 (10th Cir 1984), enfg 261 NLRB 995(1982), in which the Board found single-facility units appropriate for col-lective bargaining